LANDON, J.
The deed of 14 acres may possibly stand as founded upon a valid consideration due from husband to wife. But I incline to think the second one void against the plaintiff. It was intended by both parties to ward him off. It reserves a valuable consideration to the husband in the support of his sister; and the extrinsic evidence requires the finding that it was intended to reserve to the husband and wife the same possession and enjoyment after the conveyance as they had before, and this defrauds the plaintiff.